per curiam:
This is an action by a physician for payments allegedly due to him under Part B of the Medicare program, 42 U.S.C. §1395(j) et seq. On January 25, 1980, this court suspended proceedings in the case pending the resolution of Erika, Inc. v. United States, Ct. Cl. No. 374-77, which was then pending in this court. Erika, Inc., has now been decided by the Supreme Court (United States v. Erika, Inc., 456 U.S. 201 (1982)), and defendant renews its motion to dismiss for lack of jurisdiction. Now that the Supreme Court has held in Erika, supra, that this court has no jurisdiction to review determinations of benefits payable under Part B of the Medicare program, we grant defendant’s motion and dismiss the instant petition on the authority of that decision. The petitions are dismissed.